DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Englund et al, WO2016/066619.
Englund discloses a polymer composition comprising a polyolefin (a) and a polyolefin (b) (abstract; page 3: lines 6-17).
Regarding the claimed first polyethylene: The prior art polyolefin (b) is an ethylene-based polymer characterized by a density greater than 0.860 g/cm3 up to 0.960 g/cm3 and a melt flow rate (190 °C, 2.16 kg) (MFR2) in the range of 0.01 to 50 g/10 min (Page 18: lines 13-15; page 23: lines 19-24); note that these ranges overlap those recited in the instant claims (for claims 1, 2, 8). The prior art polyolefin (b) therefore corresponds to the claimed first polyethylene (for claim 1). Further note that the prior art composition comprises 0.1 to 99.9% by weight of the polyolefin (b) (Page 6, line 32 to page 7, line 3), overlapping the claimed range (for claim 7).
Regarding the claimed second polyethylene: The prior art polyolefin (a) is a low pressure ethylene polymer which may be a copolymer of ethylene and a C3-C20 olefin (for claim 1) (page 14: lines 1-6), and is characterized by a density in the range of 0.850 to 0.977 /cm3 and a MFR2 up to 1200 g/10 min (page 14: lines 17-26 and 32-33); note that these ranges overlap the ranges recited in the instant claims (for claims 1, 3, 9). The prior art polyolefin (a) therefore corresponds to the claimed second polyethylene (for claim 1). Further note that the prior art composition comprises 0.1 to 99.9% by weight of the polyolefin (a) (Page 5, line 32 to page 6, line 3), overlapping the claimed range (for claim 6).
Englund does not particularly point to the production of a composition comprising first and second polyethylenes having the recited properties.
It has been held that a prima facie case of obviousness exists where the claimed ranges and the prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, see Titanium Metals Corp. of America v. Banner 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages"; see In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (MPEP § 2144.05(I) and (II)(A)).
As noted above, the ranges disclosed by the prior art overlap those recited in the instant claims. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to prepare the claimed composition in view of the teachings of Englund.

Claims 1-3, 6, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Buryak et al, EP2354183.
Buryak discloses a polyethylene composition used in the production of molded articles such as a caps and closures (for claims 10, 11), wherein said composition comprises a low molecular weight (LMW) fraction and a medium molecular weight (MMW) fraction (abstract, ¶0004, 0095).
Regarding the claimed first polyethylene: The prior art MMW can be a copolymer of ethylene and a C3-C10 olefin (for claim 1), and is characterized by a density in the range of 0.950 to 0.9654 g/cm3, overlapping the claimed range (for claims 1, 2), and a 
Regarding the claimed second polyethylene: The prior art LMW fraction can be a copolymer of ethylene and a C3-C10 olefin (for claim 1), and is characterized by a density in the range of 0.915 to 0.935 g/cm3 and a MFR2 in the range of 50 to 1000 g/10 min (¶0039, 0040, 0048, 0051); note that these ranges overlap those recited in the instant claims (for claims 1, 3, 9). The prior art LMW fraction therefore corresponds to the claimed second polyethylene (for claim 1). Note that the amount of the LMW fraction in the prior art composition is in the range of 15 to 50% by weight (¶0016, 0020), overlapping the claimed range (for claim 6).
Buryak does not particularly point to the production of a composition comprising first and second polyethylenes having the recited properties.
As noted above, the prior art ranges for the densities of the MMW and LMW fractions and the MFR2 of the LMW fraction overlap those recited in the instant claims. It therefore would have been obvious to prepare a composition meeting these limitations in view of the prior art; see In re Wertheim, In re Woodruff, and In re Peterson cited above.
Additionally, note that the prior art limit “less than 10 g/10 min) for the MFR2 of the MMW fraction reads on values that are only slightly less than the claimed lower limit of 10 g/10 min for the MFR of the first polyethylene-for example, the prior art reads on a value of 9.99 g/10 min. It has been held that a prima facie case of obviousness exists where the claimed ranges and the prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, see Titanium Metals Corp. of America v. Banner 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 
Regarding the thickness of the article: As discussed above, the prior art renders obvious the production of a cap/closure comprising a composition which appears to be the same as the claimed invention. Furthermore, the prior art cap would function in the same manner as the claimed lid-i.e., it is placed on top of a container to close it. It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device; see Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (MPEP § 2144.04(IV)(A)).  Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to prepare a cap having the required thickness in view of the prior art (for claim 12).

Allowable Subject Matter
Claims 4, 5, and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Englund et al, WO2016/066619, discussed earlier in this Action. There is no evidence in the record that the polymer components of Englund would be characterized by the claimed molecular weight distribution (MWD) values. The prior art therefore does not teach nor does it fairly suggest the production of a composition comprising first and second polyethylenes defined by the claimed combination of properties of density, MFR, and MWD.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452.  The examiner can normally be reached on Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 






/JEFFREY S LENIHAN/Examiner, Art Unit 1765  

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765